Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-2, in response to the restriction requirement of 01/14/2022 is acknowledgement. The traversal is on the ground that Applicant argues there would be no serious burden to examine the additional claims, which are directed to the substance produced by the elected method (claim 3), or to a method of using the substance produced by the method (claims 4-7).  Applicant respectfully notes that the requirements of MPEP § 808.02, relating to establishment of a serious burden, have not been met, because no evidence or explanation has been provided that the identified groups are in separate classifications, have a separate status in the art, or that a different field of search would be required.  Entry of the above Election, withdrawal of the Restriction Requirement, and examination of all pending claims are respectfully requested.  
	Applicant’s argument is not found persuasive because, as Examiner explained in the previous restriction requirement of 01/14/2022, Inventions I (method of making) and II (product) are related as product and a process of making.  The inventions are distinct if either or both of the following can be shown (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP 806.05(f)). In the instant case, the product (Group II) as claimed can be made via numerous isolation techniques which do not require, or do not necessarily require, any or all of the process steps defined by the Group I method.  Moreover, Applicant’s argument is also not found persuasive because, as Examiner explained in the previous restriction requirement of 01/14/2022, Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP ' 806.04, MPEP 808.01). In the instant case, the inventions of Groups I and III are different and distinct, each from the other- i.e. they are not disclosed as capable of use together, and they have different designs, modes of operation, and/or effects. That is, as evidenced by the claims themselves, the overall steps required in the Group I method are not required, or not necessarily required, of the Group III method, and vice-versa.  Thus, restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	The restriction requirement is deemed proper and is therefore made final.
	Claims 1-2 have been examined on the merits.  Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rendered exceedingly vague and indefinite for reasons too numerous to individually mention.  Below are examples of vague and indefinite terms and phrases.  
Claim 1 is rendered vague and indefinite for the phrase “aqueous and isobutanolic solution.” The phrase is unclear because of “aqueous” is together with the narrower limitation “isobutanolic solution.”  Thus, is the isoutanolic solution the same as “aqueous?”
Claim 1 is rendered vague and indefinite for the phrase “to homogeneous mixture which is then cured at 60 °C for one hour and incubated for 10-15 hours at room temperature.” The phrase is unclear because of the process step of “to homogeneous mixture which is then cured at 60 °C for one hour and incubated for 10-15 hours at room temperature” is for the purpose of obtaining what? It appears to Examiner that the claimed process step is for the purpose of obtaining a supernatant fluid.  
Claim 1 is rendered vague and indefinite for the phrase “then the supernatant fluid is withdrawn and centrifuged at 3000 rpm and +4 for 30 minutes.” The phrase is unclear because of the process step of “then the supernatant fluid is withdrawn and centrifuged at 3000 rpm and +4 for 30 minutes” is for the purpose of obtaining what? It appears to Examiner that the claimed process step is for the purpose of obtaining the centrifuged supernatant. 
Claim 1 is rendered vague and indefinite for the phrase “after which the centrifuged supernatant is placed into a vacuum evaporator and purged with argon, then vacuum-dried for one hour at room temperature and then at 60 °C until all liquid fraction evaporates.” The phrase is unclear because of the process step of “after which the centrifuged supernatant is placed into a vacuum evaporator and purged with argon, then vacuum-dried for one hour at room temperature and then at 60 °C until all liquid fraction evaporates” is for the purpose of obtaining what? It appears to Examiner that the claimed process step is for the purpose of obtaining a resulting sediment. 
Claim 1 is rendered vague and indefinite for the phrase “after which the resulting sediment is diluted with water into 5% solution and then ultracentrifuged at 100,000 rpm for one hour.” The phrase is unclear because of the process step of “after which the resulting sediment is diluted with water into 5% solution and then ultracentrifuged at 100,000 rpm for one hour” is for the purpose of obtaining what? It appears to Examiner that the claimed process step is for the purpose of obtaining the resulting supernatant fluid. 
Claim 1 is rendered vague and indefinite for the phrase “the resulting supernatant fluid is withdrawn and centrifuged in 10 kD filter tubes for one hour at 5000 rpm.” The phrase is unclear because of the process step of “the resulting supernatant fluid is withdrawn and centrifuged in 10 kD filter tubes for one hour at 5000 rpm” is for the purpose of obtaining what? It appears to Examiner that the claimed process step is for the purpose of obtaining the lower percolated fraction.
 Claim 1 is rendered vague and indefinite for the phrase “after which the lower percolated fraction is withdrawn and centrifuged in 5 kD filter tubes for one hour at 5000 rpm.” The phrase is unclear because of the process step of “after which the lower percolated fraction is withdrawn and centrifuged in 5 kD filter tubes for one hour at 5000 rpm” is for the purpose of obtaining what? It appears to Examiner that the claimed process step is for the purpose of obtaining the upper percolated fraction.
Claim 1 is rendered vague and indefinite for the phrase “after which the upper fraction detained by the filter is withdrawn and diluted in 500 ml of NaCl saline for a final concentration of 10 mg/ml.” The phrase is unclear because of the process step of “after which the upper fraction detained by the filter is withdrawn and diluted in 500 ml of NaCl saline for a final concentration of 10 mg/ml” is for the purpose of obtaining what? It appears to Examiner that the claimed process step is for the purpose of obtaining a 10 mg/ml medicated substance. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/           Primary Examiner, Art Unit 1655